PER CURIAM.
The petitioner challenges findings made by the Board of Tax Appeals upon the value of real estate and leasehold interests of the petitioner on the ground that the Board disregarded the uncontroverted evidence of opinion witnesses, and that its findings are therefore not supported by substantial evidence.
It is the view of the court that there was sufficient data before the Board to enable it, as a tribunal developed by experience to expertness in valuations, to sustain its findings; that such data includes the length of the leases, the rentals therein provided, the percentages of occupancy and the financial responsibility of the tenants; and that therefore
The court being without power to reverse fact findings of the Board, Doric Apartment Co. v. Commissioner, 6 Cir., 94 F.2d 895, unless the record conclusively shows that such findings are clearly erroneous, Commissioner v. Johnston, 6 Cir., 107 F.2d 883; Crowell v. Commissioner, 6 Cir., 62 F.2d 51, and in determining value the Board of Tax Appeals is not bound by the opinion of expert witnesses when contrary to its own judgment. Tracy v. Commissioner, 6 Cir., 53 F.2d 575; certiorari denied 287 U.S. 632, 53 S.Ct. 83, 77 L.Ed. 548; Grand Rapids Store Equipment Corp. v. Commissioner, 6 Cir., 59 F.2d 914; therefore,
It is ordered that the decision of the Board be and it is hereby
Affirmed.